MEMORANDUM **
This is an appeal from the district court’s order dismissing with prejudice appellant’s third amended complaint for failure to state a viable or intelligible claim for relief. On December 5, 2008, this court ordered appellant to show cause why the district court’s ordered challenged in this appeal should not be summarily af*693firmed. In response to that order, the court received an informal opening brief from appellant. Appellees filed a response to the opening brief.
A dismissal for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) is reviewed de novo. See Decker v. Advantage Fund, Ltd., 362 F.3d 593, 595-96 (9th Cir.2004). A review of the record and the parties’ submissions in this appeal indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly dismissed appellant’s third amended complaint for failure to state a claim.
Accordingly, we summarily affirm the . district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.